Name: Commission Regulation (EEC) No 1622/88 of 10 June 1988 amending for the tenth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 88 Official Journal of the European Communities No L 145/23 COMMISSION REGULATION (EEC) No 1622/88 of 10 June 1988 amending for the tenth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts request of one Member State and of certain third countries ; whereas the purpose of such modification, which must be in compliance with the general rules laid down by Regulation (EEC) No 335/79, is to tighten the protection afforded to the use of geographical names reserved for the designation of wines originating in the wine-growing areas so designated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 997/81 is hereby amended as follows 1 . the additional traditional term 'Barbacarlo' in Article 2 (3) (c) is deleted ; 2. the following paragraph 5 (a) is inserted after Article 4 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1441 /88 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 355/79 (3), as last amended by Regulation (EEC) No 3485/87 (4), laid down general rules for the description and presentation of grape musts ; Whereas Commission Regulation (EEC) No 997/81 (*), as last amended by Regulation (EEC) No 560/88 (6), laid down detailed rules for the description and presentation of wines and grape musts ; Whereas it is now compulsory for wine bottle labels to indicate the Member State in which bottling was carried out ; whereas it should therefore be specified how this is to be done ; Whereas provision is made for certain information to be given in the form of a code ; whereas in order to facilitate the updating and reading of these codes they should be determined by the Member State in which the bottler, consignor or importer has his registered place of business ; Whereas experience indicates that the detailed rules on the description and presentation of rectified concentrated grape must should be adjusted in order to facilitate the circulation and use of this product, in particular in countries where it is frequently added to must or wine to raise the alcoholic strength, and to guard against its use for fraudulent purposes ; whereas in order to avoid undue hardship the use should be permitted temporarily of containers of a nominal volume not meeting the requirements of Article 18a of Regulation (EEC) No 997/81 as amended by this Regulation . Whereas the lists given in Article 2 (3) and in Annexes II and IV to Regulation (EEC) No 997/81 should be supple ­ mented or corrected in certain places in response to the 5 : 5 (a). The Member State where the bottler, consignor or importer has his registered place of business shall be indicated on the label in characters of the same type and size as the name or business name and registered place of business of the latter. The Member State shall be indicated :  either in full after the name of the local adminis ­ trative area or part thereof,  or by the postal abbreviation, where appropriate with the postcode of the local administrative area.' ; 3 . the following Article 17a is inserted after Article 17 : 'Article 17a 1 . The codes provided for in Articles 3 (4), 13 (4) and 30 (6) of Regulation (EEC) No 355/79 shall be established by the Member State on whose territory the bottler, consignor or importer has his registered place of business. 2. The reference to a Member State in a code as referred to in paragraph 1 shall be indicated by the postal abbreviation preceding the other parts of the code.' ; (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 132, 28 . 5 . 1988 , p. 1 . (3) OJ No L 54, 5. 3 . 1979, p. 99. (4) OJ No L 330, 21 . 11 . 1987, p . 1 . 0 OJ No L 106, 16 . 4. 1981 , p. 1 . (6) OJ No L 54, 1 . 3 . 1988 , p. 55. No L 145/24 Official Journal of the European Communities 11 . 6. 88 4. Article 1 8a is replaced by the following : 'Article 18a 1 . Pursuant to Articles 22 ( 1 ), 40 (2) and 41 (3) of Regulation (EEC) No 355/79, rectified concentrated grape must may be put into circulation in the Community only in containers : (a) of a nominal volume of 500 litres or less ; (b) which :  are fitted with a closing device approved by the competent authority and designed to prevent any possible adulteration or contamination, or  are not, by their nature, re-usable once their content has been used ; (c) which bear on the label or directly imprinted on the container within the same visual field :  the words "rectified concentrated grape must" in characters of a height of not less than  20 mm in the case of containers with a nominal volume of less than 50 litres,  60 mm in the case of containers with a nominal volume equal to or greater than 50 litres,  the sugar content in grams of total sugar per litre and per kilogram,  the other compulsory particulars. However, the Member States may allow during a transitional period ending 31 December 1991 the use of containers of a volume of 1 000, 2 000 and 5 000 litres ori the understanding that the conditions set out at (b) and (c) above are respected. 2. Notwithstanding paragraph 1 , rectified concen ­ trated grape must may be put into circulation in bulk in containers of a volume of more than 500 litres fitted with a sealing or closing device approved by the Member State in the case of : (a) the utilization of a container, including a tank compartment, on a means of transport, the contents of which is intended for a single establishment in which it is to be :  employed in the course of preparation of a product specified at (a) or (b) in Article 1 (2) of Regulation (EEC) No 822/87, or  packaged for sale in accordance with paragraph 1 ; (b) transport . between two plants of the same manufacturer of rectified concentrated grape miist. In case (a), in the first subparagraph, the recipient of the load shall, before the container is emptied, inform the authority designated by the Member State where the establishment is situated of the arrival of the vehicle.' ; 5 . Annexes II and IV are amended as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1988 . For the Commission Frans ANDRIESSEN Vice-President 11 . 6 . 88 Official Journal of the European Communities No L 145/25 ANNEX I. Annex II to Regulation (EEC) No 997/81 is hereby amended as follows : 1 . in Section VIII . UNITED STATES : (a) in part B the following names are added :  under 3.1 California : '  San Benito  Ben Lomond Mountain  McDowell Valley  Mendocino  Mt Veeder',  under 4.1 Connecticut, 'Western Connecticut Highlands',  under 12.1 Missouri , 'Missouri Highlands',  under 14.1 New Mexico, 'Middle Rio Grande Valley ,  under 15.1 New York, 'Cayuga Lake ; (b) in part A :  under 23.1 New York, in the English version, 'Chataugua County' is replaced by 'Chatauqua County',  under 28.1 Pennsylvania, in all versions, 'Eric County' is replaced by 'Erie County',  under 34.1 Washington, in the English version, 'Beton County' and 'Masson County' are replaced by 'Benton County' and 'Mason County' ; (c) in part B :  under 3.1 California, in all versions, 'San Pascal Valley' is replaced by 'San Pasqual Valley',  under 3.1 California, in the Spanish and Italian versions, 'Santa Inez' and 'Santa Inez Valley' are replaced by 'Santa Ynez' and 'Santa Ynez Valley',  under 20.1 Rhode Island in the Greek and English verions 'South-eastern New England' is replaced by 'Southeastern New England' ; 2 . in Section XX. CZECHOSLOVAKIA the following names are added : '  Mikulov-Zuojmo'  Modry Kamen . II . Annex IV to Regulation (EEC) No 997/81 is hereby amended as follows : 1 . in Section X. ROMANIA, 'Tokajerrebe' is deleted from the right-hand column ; 2. in Section XVI . CZECHOSLOVAKIA, the following varieties are added in the left-hand column : Muller-Thurgau Sauvignon Vavrinecke Cabernet Sauvignon GrÃ ¼ner Veltliner' ; 3 . the following is inserted after Section XVII . TURKEY : 'XVIII . MOROCCO Cabernet Franc Cabernet Sauvignon Gamay Grenache Pinot Noir Syrah Cinsault Carignan Criola Clairette Folie blanche Macabeu Mersguera Pedro Ximenez Sauvignon El-Biod Merlot MourvÃ ©dre Gros Noir.'